Citation Nr: 1826287	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  11-33 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gallstones, also claimed as cholelithiasis.

2.  Entitlement to service connection for anxiety disorder, also claimed as depression.

3.  Entitlement to service connection for low back pain.

4.  Entitlement to service connection for hyperlipidemia.

5.  Entitlement to service connection for a fatty liver.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for right hand eczema.

9.  Entitlement to service connection for tinea cruris, also claimed as jock itch.

10.  Entitlement to service connection for gastroesophageal reflux disease (GERD), also claimed as acid reflux.

11.  Entitlement to service connection for erectile dysfunction (ED) as secondary to hypertension.

12.  Entitlement to service connection for proteinuria.

13.  Entitlement to service connection for a sleep disorder, also claimed as obstructive sleep apnea as a result of asbestos exposure.

14.  Entitlement to service connection for hematuria, also claimed as blood in the urine.

15.  Entitlement to service connection for hypertension

16.  Entitlement to service connection for an abdominal muscle strain.

17.  Entitlement to an initial compensable disability rating for service-connected acne nucchal keloidalis, also claimed as folliculitis barbae.

18.  Entitlement to an initial compensable disability rating for service-connected genital herpes, also claimed as recurrent herpes simplex virus.

19.  Entitlement to an initial compensable disability rating for service-connected hemorrhoids.

20.  Entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to August 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In December 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, right hand eczema, tinea cruris, GERD, ED, proteinuria, a sleep disorder, hematuria, hypertension, and an abdominal muscle strain, as well as entitlement to initial compensable disability ratings for acne nucchal keloidalis, genital herpes, and hemorrhoids, and entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In December 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested on the issues of entitlement to service connection for gallstones, anxiety, low back pain, hyperlipidemia, and a fatty liver.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran involving claims seeking entitlement to service connection for gallstones, anxiety, low back pain, hyperlipidemia, and a fatty liver have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran stated at his Board hearing on December 2013 that he intended to withdraw his appeal on the issues of entitlement to service connection for gallstones, anxiety, low back pain, hyperlipidemia, and a fatty liver.  Hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal on these five issues and they are dismissed.


ORDER

Entitlement to service connection for gallstones, also claimed as cholelithiasis, is dismissed.

Entitlement to service connection for anxiety disorder, also claimed as depression, is dismissed.

Entitlement to service connection for low back pain is dismissed.

Entitlement to service connection for hyperlipidemia is dismissed.

Entitlement to service connection for a fatty liver is dismissed.


REMAND

Additional development is needed before the Board can adjudicate the remaining claims.

Missing VA treatment records

A review of the Veteran's claims file reveals there are missing VA treatment records.  Notably, VA occupational health notes dated in October 2015 and October 2016 both stated that the record could not be viewed.  Further, an October 2016 audiology note references a hearing evaluation the Veteran underwent.  However, the audiogram related to this examination is not included in the Veteran's claims folder.  Further, an April 2010 VA treatment record noted the Veteran had a future appointment scheduled for March 2011.  However, there are no available VA treatment records in the Veteran's claims file dated between April 2010 and October 2015.   

As there appear to be outstanding VA treatment records in VA's constructive possession, the claim must be remanded in order to obtain and associate the records to the Veteran's file.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Right hand eczema

The Veteran testified at his Board hearing that he has experienced periodic episodes of eczema on his right hand since his active duty military service.  In November 2009, the Veteran was afforded a VA examination to determine the etiology of his claimed right hand eczema.  The VA examiner noted that the Veteran reported having right hand eczema during service.  However, the objective findings showed that the condition has resolved and the Veteran did not have any current symptoms or treatment.  An examination of the Veteran revealed no evidence of eczema on the right hand.   

A November 2016 VA treatment record noted an impression of eczema, and the examiner stated the Veteran was to continue with hydrocortisone.  Given the Veteran's credible reports of experiencing periodic episodes of eczema on his right hand since active duty service, as well as post-service treatment records noting an impression of eczema, he should be afforded a new VA examination with a more thorough opinion.

Sleep disorder

The Veteran testified at his Board hearing that he began feeling tired and groggy following sleep during active duty service, and these symptoms worsened during the years following service.  His available post-service treatment records show that he has been diagnosed with obstructive sleep apnea.  Thus, the evidence of record, which includes evidence of a current diagnosis, as well as the Veteran's credible reports of experiencing sleep problems both during and in the years following active duty service, is sufficient to trigger VA's duty to provide an examination with an opinion for this claim.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Hypertension

In November 2009, the Veteran was afforded a VA examination to determine the etiology of his hypertension.  The VA examiner stated that he could not attribute the Veteran's currently diagnosed hypertension to his active duty service without resorting to speculation.  However, the only rationale the examiner provided for this conclusion was that there was no firm diagnosis made during the Veteran's active duty service.  Rather, his service treatment records showed a few elevated blood pressure readings with a mention that the Veteran had borderline hypertension.  

The VA examiner's cursory opinion is inadequate as it does not provide any explanation for why it would be speculation for him to comment on whether the Veteran's hypertension was related to incidents of high blood pressure readings during active duty service.  The examiner does not indicate whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Thus, a remand is required for a more comprehensive and fully responsive VA opinion.

Acne nucchal keloidalis, genital herpes, and hemorrhoids

The Veteran testified at his Board hearing that the symptoms of his respective service-connected disabilities have worsened in severity.  He was last afforded a VA examination to assess the severity of his acne nucchal keloidalis, genital herpes, and hemorrhoids in November 2009.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Thus, as the record indicates a potential worsening of the Veteran's respective disabilities since the last examination, and the last examinations were each conducted more than eight years ago, new examinations should be obtained on remand.

Finally, the issue of entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities is inextricably intertwined with the other remanded issues, and therefore it too will be remanded.  See Harris v. Derwinski, 1 Vet. App. at 183 (1990).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file copies of all outstanding VA treatment records, to include copies of an October 2016 VA audiogram, full records of VA occupational health notes dated in October 2015 and October 2016, and any VA records dated between April 2010 and October 2015.  If no additional outstanding records are available, this fact should be noted in the Veteran's claims file.

2.  After receiving all additional records, schedule the Veteran for appropriate VA examinations to determine the nature and likely etiology of his right hand eczema and obstructive sleep apnea.  To this end, the claims folder should be made available to the examiner for review and all appropriate tests and studies conducted.

Based on the examination and review of the record, the examiner should specifically comment on and answer the following questions:

(a)  Has the Veteran ever been diagnosed with right hand eczema at any point during the period on appeal, that is, since September 2008?

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed right hand eczema had its onset in service or is otherwise related to the Veteran's active duty service?  The examiner is asked to specifically comment on the Veteran's reports of experiencing periodic episodes of eczema on his right hand, as well as service treatment records showing that he was seen on one occasion in 1995 with complaints of a recurrent rash on his right index finger.

(c)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's diagnosed obstructive sleep apnea had its onset in service or is otherwise related to his active duty service?  The examiner is asked to specifically comment on the Veteran's reports of feeling tired and groggy following sleep during active duty service, and that these symptoms worsened during the years following service.

Detailed rationale is needed for all opinions provided.  If an opinion cannot be made without resorting to mere speculation, the examiner should to the extent possible provide explanation as to why this is so and note what, if any, additional evidence would permit a more definitive opinion to be provided.  In other words, merely saying he/she cannot respond will not suffice.

3.  Return the claims file to the examiner who conducted the Veteran's November 2009 VA examination (or another appropriate examiner if that examiner is unavailable) for supplemental comment on the etiology of the Veteran's diagnosed hypertension.  The claims file, to include a copy of this Remand, must be made available to the examiner for review prior to the exam.  Any indicated evaluations, studies, and tests should be conducted.  If the examiner determines that an addendum opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.  Based on the examination, if deemed necessary, and review of the record, the examiner is requested to address the following question:

Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosed hypertension had its onset in or is otherwise related to active duty service?

The examiner should provide a complete rationale for any opinion provided and should specifically comment on service treatment records reflecting episodes of elevated blood pressure readings.  In attempting to comment on this determinative issue of causation, the November 2009 VA examiner impermissibly concluded that he could not resolve the issue without resort to speculation.  If the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please specifically identify the information needed) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed conditions.  

A clear rationale for any opinions expressed and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  Then schedule the Veteran for VA examinations to determine the current severity of his service-connected acne nucchal keloidalis, genital herpes, and hemorrhoids.  The claims folder and all pertinent records should be made available to the examiner for review.  The examiner should discuss the symptomatology exhibited by the Veteran and the level of occupational and social impairment caused by his respective disabilities.  The examiner should address any functional impairment caused by the Veteran's disabilities.  The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose, if possible.

5.  After conducting any other development deemed necessary, readjudicate the Veteran's claims.  If any benefits sought remain denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


